Citation Nr: 0632373	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  05-04 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from January 1944 to 
November 1947.  The veteran expired May [remanded], 2000.  The 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Buffalo, New York, Department of Veterans Affairs, (VA) 
Regional Office (RO), which denied entitlement to service 
connection for the cause of the veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant and her representative, contend, in essence, 
that service connection is warranted for the cause of the 
veteran's death. The appellant claims that the veteran's 
service in World War II during Operations Crossroads exposed 
him to radiation and that his service on Naval ships caused 
him to be exposed to asbestos.  It is her belief that both of 
these exposures combined to cause the veteran's death.  

A review of the record reveals that the veteran was treated 
during his lifetime by Thomas Aiello, M.D. and Albert T. 
Tripodi, M.D.  Both doctors indicated that they believed that 
it is possible that radiation and asbestos exposure could 
have been primary and/or contributory causes of the veteran's 
death.  Medical statements from both physicians are 
associated with the claims folder; however, it would be more 
helpful if the veteran's treatment records were submitted on 
behalf of the veteran's claim.  Additionally, Dr. Aiello 
indicated in one of his medical statements of record, that 
the veteran received medical treatment in Florida for his 
pulmonary and respiratory conditions.  Those records are not 
associated with the claims folder.  Those treatment records 
would be helpful in the resolution of this claim.  It would 
also be helpful, if these physicians were to provide 
competent scientific or medical evidence that the veteran's 
chronic obstructive airway disease (the cause of the 
veteran's death) is a radiogenic disease.  The Board notes 
that in April 2003, Dr. Tripodi stated that the veteran had 
both asbestos and radiation exposure and that this exposure 
was as likely as not the primary or contributing cause of the 
veteran's pulmonary death.  The doctor however, did not 
provide any competent medical or scientific findings for his 
conclusion.

Moreover, a review of the veteran's death certificate 
indicated that he died at St Joseph's Hospital, in Syracuse, 
New York.  It is important that the veteran's medical records 
of treatment, to include his terminal medical records, be 
obtained in connection with this claim.  

With respect to the appellant's contention that the veteran 
was exposed to asbestos and that this caused or contributed 
to cause the veterans chronic obstructive pulmonary disease, 
the Board notes that the file does not affirmatively contain 
evidence of the veteran's exposure to asbestos in service.  
His service medical records show that the veteran was an 
aviation machinist.  The records also show that the veteran 
served on the USS Indianapolis, USS Shangri La, USS 
Currituck, and the USS Chandeleur.  The appellant should be 
given an opportunity to submit evidence that the veteran's 
service, including his duties and service on various vessels 
resulted in him being exposed to asbestos.

Veteran's Benefits Administration Manual M21-1, Part VI, 7.21 
notes that occupations involving asbestos exposure include 
mining and milling, shipyard and insulation work, demolition 
of old buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  The 
manual stated that this is significant considering that, 
during World War II, several million people employed in U.S. 
shipyards and U.S. Navy veterans were exposed to asbestos 
since it was used extensively in military ship construction.

It is not clear whether the veteran's pulmonary disorder was 
the result of asbestos exposure.  The record shows that the 
veteran had a long history of smoking several packs a day.  
The claims file should be referred to a specialist in 
respiratory disorders to determine whether any of the 
veteran's pulmonary disorders were related to any asbestos 
exposure, as opposed to any other incident, including smoking 
cigarettes.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  
Additionally, this notice must include notice of the type of 
evidence necessary to receive a higher disability rating, as 
well as notice of the type of evidence necessary for the 
assignment of an effective date if a higher rating is 
awarded.  In the present appeal, the appellant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  After obtaining an appropriate 
release of information from the 
appellant, the veteran's treatment 
records should be obtained from both Dr. 
Thomas Aiello, and Dr. Albert T. Tripodi, 
and associated with the claims folder.  
Thomas Aiello, M.D. and Albert T. 
Tripodi, M.D. should be asked to provide 
supportive competent scientific or 
medical evidence that the veteran's 
chronic obstructive airway disease and/or 
Cor Pulmonale are a radiogenic disease.  
Specifically they should provide medical 
or scientific evidence showing that 
radiation exposure in service caused the 
veteran's chronic obstructive airway 
disease and/or Cor Pulmonale.  In giving 
their opinion they should discuss the 
radiation dosage necessary to result in 
chronic obstructive airway disease and/or 
Cor Pulmonale.

2.  The appellant should be given an 
opportunity to submit evidence that the 
veteran's service, including his duties 
and service on various vessels resulted 
in him being exposed to asbestos.

3.  The appellant should be contacted and 
requested to give the name(s) and 
address(es) of the physician(s) in 
Florida who treated the veteran for his 
respiratory and pulmonary conditions.  
After obtaining this information and an 
appropriate release of information, those 
records should be sought, and associated 
with the claims folder.  

4.  After obtaining the appropriate 
release of information from the 
appellant, the RO should obtain the 
veteran's treatment records, to include 
his terminal hospitalization report from 
the St Joseph's Hospital, Syracuse, New 
York, and those records should be 
associated with the claims folder.  

5.  Refer the claims file to a specialist 
in respiratory disorders to determine 
whether it is at least as likely as not 
that any of the veteran's pulmonary 
disorders were related to any asbestos 
exposure, as opposed to any other 
incident, including smoking cigarettes.  
In this regard, the specialist should 
examine X-ray studies or any other 
diagnostic studies to determine whether 
the veteran had a respiratory disorder 
due to asbestos exposure.

6.  The RO should communicate with the 
appellant and inform her of the 
evidentiary requirements and 
responsibilities for submitting relevant 
evidence pertaining to her claim for 
service connection for the cause of the 
veteran's death, pursuant to VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Inform the appellant of what 
is needed to assign a disability rating 
and an effective date in the event that 
service connection is granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

7.  Readjudicate the appellant's claim 
for service connection for the cause of 
the veteran's death.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




